DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference listed in the IDS filed 03/03/2020 has been considered.  A copy of the signed or initialed IDS is hereby attached.

Regarding claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which  subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Attaluri et al. (US Pub. 2012/0089735, hereinafter “Attaluri”) in view of Dutton et al. (US Pat. 6,16,208, hereinafter “Dutton”).
Regarding claim 1, a database management system for controlling prioritized transactions, the database management system comprising: a processor adapted to: receive, from a client module, a request to write into a database item as part of a high-priority transaction (¶ [0133], a request for write is received); 
check a lock status and an injection status of the database item (¶ [0133], lock mode is checked; injection status is not active until read, write, or other operations to be followed); 

and write into a storage engine of 
While Attaluri disclose data being share at multiple storage, Attaluri does not explicitly disclose copy current content of the database item to an undo buffer of the low-priority transaction; however, Dutton discloses copy current content of the database item to an undo buffer of the low-priority transaction (1.3.2.2: transfer of store queue data into the L2 cache write buffers);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dutton into Attaluri to allow concurrent fetches to requested data (col. 22).

Regarding claim 2, Attaluri in view of Dutton discloses the database management system according to claim 1, wherein the high-priority transaction is a single action transaction, comprising only the request (Attaluri, ¶ [0140]; go to one with higher priority).  
Regarding claim 3, Attaluri in view of Dutton discloses the database management system according to claim 1, wherein the processor is further adapted to: based upon determining that the lock status of the database item comprises the lock owned by the low-priority transaction and the injection status is injected: write into the storage engine of the database item (¶ [0133], write operation with low priority).  
Regarding claim 4, Attaluri in view of Dutton discloses the database management system according to claim 1, wherein sai4the processor is further adapted to: receive, from the client module, a request to read from the database item as part of the high-priority transaction (¶ [0133]);

based upon determining that the lock status of the database item comprises an exclusive lock owned the low-priority transaction and the injection status is not-injected: read from the undo buffer of the low-priority transaction (¶ [0032] exclusive lock; ¶ [0133]).  
Regarding claim 5, Attaluri in view of Dutton discloses the database management system according to claim 4, wherein the processor is further adapted to: based upon determining that the lock status of the database item comprises a shared lock owned by the low-priority transaction and the injection status is not-injected: read from the storage engine of the database item (¶ [0065], lock determined by the lock owner).  
Regarding claim 6, Attaluri in view of Dutton discloses the database management system according to claim 4, wherein the processor is further adapted to: based upon determining that the lock status of the database item comprises the lock owned by the low-priority transaction and the injection status is injected: read from the storage engine of the database item (¶ [0133]).  
Regarding claim 7, Attaluri in view of Dutton discloses the database management system according to claim 1, wherein the processor is further adapted to: receive, from the client module, a request to write into the database item as part of the low-priority transaction (¶ [0133]);
check the lock status and the injection status of the database item (¶ [0133]); andPage 4 of 7First Preliminary AmendmentApplication No. 16/708,052
based upon determining that the lock status of the database item comprises a shared lock owned by the low-priority transaction and the injection status is injected: change the shared lock to an exclusive lock (¶ [0133]); and write into the undo buffer of the low-priority transaction (¶ [0133]).  
Regarding claim 8, Attaluri in view of Dutton discloses the database management system according to claim 7, wherein the processor is further adapted to: based upon determining that the lock status of 
Regarding claim 9, Attaluri in view of Dutton discloses the database management system 
check the lock status and the injection status of 
based upon determining that 
Regarding claim 10, discloses a computer implemented method of controlling prioritized transactions in a database management system, the method comprising: receiving, from a client module, a request to write into a database item as part of a high-priority transaction (¶ [0133], lock mode is checked; injection status is not active until read, write, or other operations to be followed); 
checking a lock status and an injection status of the database item (¶ [0133], lock mode is checked; injection status is not active until read, write, or other operations to be followed); and 
based upon determining that 
writing into a storage engine of sai4the database item (¶ [0133], write operation carried out when lock mode is satisfied).  While Attaluri disclose data being share at multiple storage, Attaluri does not explicitly disclose copy current content of the database item to an undo buffer of the low-priority transaction; however, Dutton discloses copy current content of the database item to an undo buffer of the low-priority transaction (1.3.2.2: transfer of store queue data into the L2 cache write buffers);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dutton into Attaluri to allow concurrent fetches to 

Regarding claim 11, a non-transitory computer readable medium comprising a program code for performing the method according to claim 10, when the program code runs on a computer (see discussion of claim 10 above for the same reason of rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.